Citation Nr: 0812171	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Muskogee, Oklahoma.

This matter was previously before the Board in October 2003 
at which time it was remanded for additional development.  

The issues of service connection for a bilateral elbow 
disorder, a bilateral knee disorder, a left shoulder disorder 
on the merits, and a neck disorder on the merits, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
left shoulder disorder and a neck disorder in April 1983.  

2.  By rating action of the RO dated in August 1987, it was 
determined that the veteran had not submitted sufficient new 
and material evidence with which to reopen his previously 
denied claims of service connection for a left shoulder 
disorder and a neck disorder.  The veteran did not appeal 
this determination.

3.  Evidence submitted since the August 1987 RO rating action 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed August 1987 RO rating action, which 
determined that sufficient new and material evidence with 
which to reopen the veteran's previously denied claims of 
service connection for a left shoulder disorder and a neck 
disorder had not been received, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.1103 (2000).

2.  Evidence received since the August 1987 RO rating action 
is new and material; the claims of entitlement to service 
connection for a left shoulder disorder and a neck disorder 
are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a), (c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In this decision, the Board is reopening the veteran's claims 
for service connection for a left shoulder disorder and a 
neck disorder, and remanding them for further development.  
Because the claims have been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's respective 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
this reason, no further discussion of VA's duties to notify 
and assist is required.

Reopening Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for a left shoulder 
disorder and a neck disorder.  Because the veteran did not 
submit a substantive appeal to the August 1987 rating 
decision which confirmed the prior denial of service 
connection for a left shoulder disorder and a neck disorder, 
that determination became final based on the evidence then of 
record.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claims.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the veteran filed 
his application to reopen his left shoulder and neck disorder 
claims in December 2000, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in December 2000.

The veteran asserts that he has left shoulder and neck 
disorders due to injuries sustained as a result of being 
injured during a mortar attack during his period of active 
service in March 1969.  He described that during the attack, 
at which time he had sustained shell fragment wounds to his 
lower left extremity, a sandbag also fell on his head, 
injuring his neck and left shoulder.

In a decision of the RO dated in August 1987, it was 
determined that the veteran had not submitted sufficient new 
and material evidence with which to reopen his previously 
denied claims of service connection for a left shoulder 
disorder and a neck disorder.  At the time of this decision, 
the medical evidence of record included the veteran's 
available service medical records, which had shown an October 
1968 neck strain while playing football.  The evidence also 
included VA outpatient treatment records, dated from February 
1981 to July 1987, showing intermittent treatment for 
reported neck and left shoulder pain.  Also of record were 
three letters from the veteran to his mother, dated in May 
and June 1969, which provide contemporaneous accounts of the 
incidents encountered by the veteran as set forth above.  
Service connection was denied as there was no objective 
demonstration of a shoulder and neck injury in service or of 
a chronic disorder thereafter.

Subsequent to the August 1987 decision, the veteran has 
submitted VA outpatient treatment records dated from August 
1987 to June 2007 showing intermittent treatment for symptoms 
associated with a left shoulder and neck disorder.

A VA hospital treatment record dated in June 1988, and 
private hospital treatment records from the St. Vincent 
Infirmary Medical Center, also dated in June 1988, show 
treatment for a cervical and left ulnar injury following a 
motor vehicle accident.  Upon initial admission, however, the 
veteran indicated that he had old neck pain from a war 
injury.

By rating decision of the RO dated in June 1988, the veteran 
was granted service connection for post-traumatic stress 
disorder (PTSD) as a result of the traumatic event incurred 
in March 1969 at which time he had sustained a shell fragment 
wound to the left lower extremity.

A VA examination report, dated in September 2004, shows that 
the veteran reported sustaining a neck and back injury during 
the March 1969 explosion from enemy fire while he was in a 
bunker.  He described being thrown against hard sand bags 
during the impact of the explosion, in which he had also 
sustained a loss of hearing and shell fragment wounds to the 
left lower extremity.  The examiner concluded that as there 
was no documentation of an injury in March 1969 of record, he 
was unable to relate the current disabilities to service, and 
that to do so would be speculative.

In March 1998, the veteran submitted a copy of his Purple 
Heart certificate awarded in light of wounds received in 
action in the Republic of Vietnam in March 1969.

The Board finds that the evidence of record since the August 
1987 RO rating action which continued the prior denial of 
service connection for a left shoulder disorder and a neck 
disorder, has shown that the veteran has continued to be 
treated for symptoms associated with a neck and left shoulder 
disorder.  Additionally, the veteran has provided a copy of 
his Purple Heart certificate which shows that he had been 
wounded in action in the Republic of Vietnam in March 1969, 
and VA has acknowledged this fact in awarding his claim for 
service connection for PTSD in June 1988.  This evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims of 
service connection for a left shoulder and a neck disorder.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a left shoulder and a neck disorder is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a left shoulder disorder is reopened, 
and to this extent only the appeal is granted.

New and material evidence having been received, the claim for 
service connection for a neck disorder is reopened, and to 
this extent only the appeal is granted.


REMAND

In reopening the veteran's claims for service connection a 
left shoulder and a neck disorder, and in addressing the 
claims for service connection for a bilateral elbow and 
bilateral knee disorder, the Board reiterates that the 
veteran is currently diagnosed with manifestations of each of 
the asserted disorders.  He has asserted that his claimed 
disorders are currently manifested as a result of being 
injured during a mortar attack during his period of active 
service in March 1969.  He has been awarded a Purple Heart as 
a result of wounds received in action in the Republic of 
Vietnam in March 1969.  VA has also conceded this occurrence 
in awarding service connection for hearing loss and for 
residuals of a shell fragment wound to the left lower 
extremity in 1970, and in awarding service connection for 
PTSD in June 1988.

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  
Here, in light of the veteran's combat service, the Board 
finds that his report of in-service, combat related injuries 
is consistent with the circumstances, conditions and 
hardships of his service and thus must be accepted by VA in 
the adjudication of this appeal.

In light of the foregoing, the Board finds that the veteran 
must be afforded an appropriate VA examination to determine 
the nature and etiology of any current bilateral elbow, 
bilateral knee, left shoulder, and neck disorder found on 
examination, to include an opinion as to the relationship of 
any such disorder to the established wounds received in 
action in the Republic of Vietnam in March 1969.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, on remand, in light of the veteran's contentions and 
his decorated Vietnam combat service, the RO must 
specifically consider 38 U.S.C.A. § 1154(b) (West 2002) or 
38 C.F.R. § 3.304(d) (2007).  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination so as to ascertain 
the nature and etiology of his asserted 
bilateral elbow, bilateral knee, left 
shoulder, and neck disorders.  

The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that any 
elbow, knee, shoulder or neck disorder 
found to be present is related to or had 
its onset during the veteran's period of 
service.  The examiner must specifically 
acknowledge and discuss the veteran's 
report of in-service, combat-related 
trauma, to include the March 1969 incident 
in which the veteran was wounded in action 
in the Republic of Vietnam for which he 
received a Purple Heart.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

2.  The RO/AMC should thereafter 
readjudicate the veteran's claims for 
service connection for bilateral elbow, 
bilateral knee, left shoulder, and neck 
disorders.  In doing so, the RO/AMC must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  The veteran is advised of the importance of 
appearing and participating in a VA orthopedic examination, 
and that the failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


